Marshall, J.
I concur in the decision reversing the judgment of the court below, but not in all that is said in the opinion. In order that my position may appear when the question shall be hereafter presented, I file a separate opinion.
It is the established doctrine of this court that assumption ■of risk is a form of contributory negligence, and therefore included within that .general term. Such was the decision most distinctly made in Powell v. Ashland I. & S. Co. 98 Wis. 35, citing several previous decisions on the subject, to which others might be added. As there said, no distinction in fact exists between contributory negligence and assumption of risk, and those authorities that make one only tend to confusion and uncertainty in a most important branch of the law. That is not the announcement of any new doctrine. It merely states more distinctly, perhaps, than heretofore, what has been repeatedly decided, and is in accordance with the most reputable of the older text writers. *119Speaking of the situation of master and servant where the former subjects the latter to more than ordinal risks, and the latter accepts service with the added danger, in Hazen v. West Superior Lumber Co. 91 Wis. 208, it was said, in substance: Where a defect or unusual danger is open and obvious, although the employer may be said to be guilty of negligence in keeping his premises in that condition, the employee is also guilty of negligence in accepting service and continuing in it under the circumstances. In the second American edition of Smith’s work on Negligence, at pages 494, 495, the text on the subject of the relations of the parties where there is assumption of risk, is, in substance, as follows: There is a contract of mutual consent on both sides, to accept the existing state of things. The master is said to be guilty of negligence in keeping his machinery in a dangerous state, and the servant is guilt/y of negligence in accepting service, or in his acts, as the case may be. Although the master may prevent the danger by ordinary care, still he is not bound to do so by reason of the consent of the servant to the existing state of things, and therefore the servant’s negligence is equivalent to contributory negligence. How reasonable this doctrine is, when viewed in the light of that fundamental principle of the law of negligence, that it consists in a departure from the standard of ordinary care, as applied to the conduct of any one in the performance of duty to himself or another, as respects personal safety. The fact that the departure is a matter of contract does not militate at all against its being negligence,— the invariable test being whether the conduct is consistent with ordinary care. A person may contract to do work under conditions more than ordinarily dangerous, and therefore have no right to recover for injuries sustained by reason thereof; nevertheless, the voluntary submission to the dangerous situation is negligence, and, if injury results, is contributory negligence.
*120It follows necessarily that the general question of whether there was want of ordinary care on the part of the plaintiff,, which, contributed to his injury, covered the whole field of efficient contributory negligence. Therefore, if the charge was not broad enough to properly explain the question, the error was in the faulty character of the charge and not in failure to submit an independent question. This court has very frequently held that mere failure to fully instruct on a question of law is not reversible error, unless a more full and explicit instruction on the subject is requested and refused. To hold otherwise in this case, to my mind, is to recognize a distinction between contributory negligence and assumption of risk, while we say, in fact, the former includes the latter, thereby promoting the very confusion which it should be the constant aim of courts to prevent, to the end that remedies in this very important class of cases,, which occupies a great part of the attention of courts, may be administered with the greatest practicable economy and certainty.
My brethren say, had it been clear and undisputed that all the switches in the yard had small deep ditches in them, that it might with reason be claimed that a man who had worked for any reasonable time in the jTard would be held, as a matter of law, to have assumed the risk. That observation is quite right, inasmuch as in Paine, v. Eastern R. Co. 91 Wis. 340, and many other cases that might be cited, this court so distinctly held, though there are cases that may be-read to support a contrary doctrine, and that assumption of risk does not appear from evidence, as a matter of law, unless it shows conclusively that the precise risk was actually known and appreciated. Cases that may be so read are exceptional, and, it may be safely said, were not intended to go that far, though it must be admitted that the use of language to the effect that evidence does not conclusively establish contributory negligence unless it shows that the-*121injured party knew and appreciated the precise danger, as-in Dorsey v. Phillips & C. Const. Co. 42 Wis. 583, is liable to be so construed. There are repeatéd decisions of this-court, that if a person either knows, or by reasonable attention to his surroundings would know, the dangers, he is remediless for any injury received therefrom, and that the term, “ appreciate the risk,” has no proper application to a person of mature years and ordinary intelligence and experience, for such person is bound to both know and appreciate such risks. Said Mr. Justice PiNNey, speaking for the-court in Hazen v. West Superior Lumber Go. 91 Wis. 208 r “ Where a defect or danger is open and obvious, although it exists in consequence of the negligence of the employer, still, knowledge of it on the part of the employee of mature-years will be presumed.” Cases in respect to minors or inexperienced persons are inapplicable to such situations. So in Peterson v. Sherry Lumber Go. 90 Wis. 83, in an opinion sustaining a direction of a verdict for the defendant on the-ground of assumption of risk, the court said, in effect, that a person of mature years and experience in his work is presumed to know and appreciate all dangers obvious to a person of ordinary intelligence and prudence under the circumstances. To the same effect are Jones v. Sutherland, 91 Wis. 587; Sweet v. Ohio Goal Co. 78 Wis. 127; Stephenson v. Duncan, 73 Wis. 404, and many other cases that might be cited.
From the foregoing I cannot concur in that part of the opinion to the effect that it was a question for the jury whether the deceased knew and appreciated the danger. The deceased had worked for months where his duties required him to be frequently, every day, in the yard. He was one of the most experienced men in the switching crew, as he was the foreman of it. Therefore, within the rule-above discussed, in my judgment, as a matter of law, he was-bound to know and appreciate the dangers to which he was-subjected by reason of the manner in which the switches-*122were placed. To apply the rule to such cases, applicable to minors and inexperienced men, by submitting the case to the jury to find whether the injured person appreciated the risk,' •seems to violate a firmly established principle of law. The supreme court of the United States, in Southern Pacific P. Co. v. Seley, 152 U. S. 145, very recently dealt with this precise question. The injured person was not regularly employed as a brakeman or switchman, and in that respect the instant case is much stronger for the application of the rule under discussion. He had been in the employ of the railway company for some time, and had frequently been in the railway yard where he was injured, whereby he had opportunity to see that the frogs of the switches were all unblocked, in one of which, while attempting to make a coupling, his foot was caught and he was thereby injured. The court held that it must be assumed that he knew the condition of the frog, and assumed the risk incident to working in the railroad yard in that condition.
Erom. the foregoing it is quite clear to my mind that the evidence, even as understood by my brethren, shows conclusively that the deceased assumed the risk of the depression in the ground at the switch, which it is claimed was the cause of his death. The danger was not concealed in any way. He must have seen it if he exercised the slightest attention to his surroundings. On the subject of whether the open switch ditch was in use universally in the yard, as I read the evidence, it is without any substantial conflict, bringing the case clearly within Paine v. Eastern R. Co. 91 Wis. 340.
It follows that while I concur with the reversal, I dissent from the criticism upon the refusal of the trial court to submit a special question on the subject of assumption of risk, and from the decision that the question of contributory negligence was for the jury. I think the verdict should have •been directed for the defendant.
*123It may be said that the rule, that assumption of risk is a defense to the master’s negligence, is a harsh one, but if so, it being the settled law, courts cannot properly bend it one way or the other to meet the special hardships of particular situations. That in cases of this kind there is sometimes that refinement of reasoning and tendency to distinguish, liable to lead to the belief that the legal principles involved are so elastic as to be quite indefinite and uncertain, instead of well defined and rigidly applied,-is not without some support, however careful courts may be to avoid it. But the fact remains that while the circumstances of cases must necessarily be different, a principle of law must govern all alike that come within it. That is recognized by all, but all do not understand the facts of particular cases alike; so, while working with the same end in view, all do not always reach a common judicial result.